Citation Nr: 1742396	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-26 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction and diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to February 1968.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a January 2015 rating decision issued by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  For the entire rating period under consideration, the Veteran's PTSD has been manifested by clinical signs and symptoms that most nearly approximated occupational and social impairment with occasional decrease in work efficiency.

2.  For the entire rating period under consideration, diabetes mellitus type II has been managed by the use of insulin and restricted diet; regulation of activities was not required to control diabetes; and diabetic complications of mild diabetic retinopathy and erectile dysfunction have not manifested to compensable levels. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2016).

2.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Code 7913 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Initial rating for PTSD

The Veteran is currently service-connected for PTSD.  He has been assigned a disability rating of 30 percent for the entire appeal period.  Thus, the question now before the Board is whether PTSD symptomatology is more severe such that he should be compensated at a higher disability rating at any point during the appeal period.

The General Rating Formula for Mental Disorders (including PTSD) provides for a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM has been updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's initial rating claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  

With regard to GAF scores, when in effect, it was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 31 through 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores from 21 through 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

VA and private treatment records dated from 2001 to 2016 show very intermittent treatment for PTSD.  Treatment records from 2014 document the Veteran's wife died suddenly, and that he was currently living with his daughter.

During a November 2014 VA examination the Veteran reported some panic attacks hypervigilance and/or excessive startle.  The examiner noted that symptoms included anxiety, chronic sleep impairment, mild memory loss, panic attacks (less than weekly), and, suspiciousness, forgetting names, mild memory loss.  The Veteran reported that his symptoms did not cause significant occupational impairment when he was employed, but did cause some social impairment (i.e., irritability and emotional numbing/detachment affect relationships; and he notes he does not like to go out into the dark due to feeling vulnerable).  Mental status examination was unremarkable.  The examiner noted that the Veteran's PTSD manifests as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

Further, during the examination, the examiner observed that the Veteran is currently on Social Security Retirement.  It was noted that he last worked for a company from July 2000 to November 2004, and the Veteran reported that they did not call him back after a winter slow down.  He indicated that he was old enough to retire so he did.  He felt that he was not asked back because of his diabetes as he would have to stop and eat a snack.  Otherwise the Veteran stated, he was a good worker without problems.  The examiner found that the Veteran is likely to be mildly impaired in a work environment that requires the ability to sustain concentration and focus as normally found in most jobs.  He noted that the Veteran is likely to be mildly impaired in a work environment that is fast paced, complex, and/or frequently changing.

In an August 2016 statement from M.W., it was noted that the Veteran reported, anxiety and poor sleep.  He indicated, in part, that he wanted treatment for PTSD, however, did not feel as if his PTSD had increased in severity.

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted. In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

In the instant case, the Board finds that during the entire period PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect; rather, he appears able to express feelings.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, it appears as if the Veteran is able to articulate without incident.  Furthermore, there is no evidence of panic attacks occurring more than once a week.  There was also no indication that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.

The Board notes with regard to the Veteran's social functioning, the evidence reveals that prior to his wife's untimely death, he maintained a good relationship with her.  He has a good relationship with his daughter despite his PTSD symptomatology.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include the Veteran's own statements, reveal that he has maintained relationships with his family members. 

Furthermore, in regard to any occupational impairment, the Board finds that the PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, although the Veteran is currently retired, he indicated that his PTSD symptomatology did not interfere with his duties when he was employed.  Further, the November 2014 examiner indicated that the Veteran's PTSD symptoms would likely be mildly impaired in a work environment that requires the ability to sustain concentration and focus or in a work environment that is fast paced, complex, and/or frequently changing. 

The Veteran's contentions that an initial rating higher than 30 percent is warranted for his PTSD are considered, but are less probative than the findings of a VA examiner who takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in presenting the overall severity of his PTSD.  This determination is multi-factorial, not just predicated on his lay statements and other testimony, but all of the relevant medical and other evidence.  The Board must assess the probative value and weight of the evidence in light of the entire record.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board therefore places more weight on the VA examination and other psychiatric medical evidence than the Veteran's statements, regarding his symptoms.

Thus, the Board concludes that the criteria were not met for a rating in excess of 30 percent.

Increased Rating for Diabetes 

For the entire rating period on appeal, diabetes mellitus type II, with erectile dysfunction and diabetic retinopathy has been rated at 20 percent under the criteria at 38 C.F.R. § 4.118, Code 7913.  Pursuant to Note (1) to Code 7913, the noncompensable complications of erectile dysfunction and mild diabetic retinopathy are considered part of the diabetic process. 

Under Code 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.
Note (1) to Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Code 7913).  Noncompensable complications are considered part of the diabetic process under Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that management of diabetes mellitus type II requires a regulation of activities as required for a 40 percent rating under Code 7913.  Throughout the rating period on appeal, management of diabetes mellitus type II required the use of insulin or an oral hypoglycemic agent, and a restricted diet, which is consistent with the 20 percent rating criteria under Code 7913.  The evidence does not otherwise indicate that management of diabetes mellitus type II also required avoidance of strenuous occupational and recreational activities, which is the additional criterion necessary for the next higher 40 percent schedular rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  

For the increased rating period on appeal, there is no evidence to suggest the Veteran was required to avoid strenuous occupational and recreational activities to control his blood sugars and diabetes mellitus, type II.  Indeed, several VA treatment records document the Veteran's report to his providers that he does yard work, and there is no indication that he has been discouraged from doing yard work.  As such, the weight of the evidence is against a finding that a rating in excess of 20 percent under Code 7913 for diabetes mellitus is warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Separate Rating for erectile dysfunction

The Board further notes that the Veteran has erectile dysfunction associated with his type II diabetes mellitus.  As discussed, Note (1) to 38 C.F.R. § 4.119, Code 7913, provides that compensable complications of diabetes are evaluated separately. Moreover, as previously noted, Note (1) also provides that noncompensable complications are considered part of the diabetic process under code 7913.  In this regard, the RO determined that the Veteran's erectile dysfunction was noncompensable (zero percent disabling). 

Erectile dysfunction is rated under 38 C.F.R. § 4.115b, Code 7599-7522 (penis, deformity, with loss of erectile power).  Under Code 7522, in order for the Veteran to receive a compensable rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  Such manifestations would warrant a 20 percent rating.  38 C.F.R. § 4.115b. 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Code 7522- (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating.  It is not in dispute that he has loss of erectile power.  On November 2014 VA examination, he reported erectile dysfunction since 2001.  He denied having a history of an orchiectomy, renal dysfunction due to condition, or voiding dysfunction.  He indicated that he was unable to achieve an erection sufficient for penetration and ejaculation without medication, but also has not used medications for treatment of his erectile dysfunction.  He did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  The Veteran requested to not have his male reproductive organs examined and reported a normal anatomy with no penile, testicular, or epididymis, deformities or abnormalities.  He did not have any related benign or malignant neoplasm or metastases.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions.

In the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  He has not alleged, nor does the evidence show, that he has penile deformity.  As such, there is no lay or medical support for a compensable disability rating for erectile dysfunction under Code 7522.  Moreover, the Board notes that he is already in receipt of special monthly compensation for loss of use of a creative organ.

Consideration of Separate Rating for Diabetic Retinopathy

In this case, the Veteran is diagnosed with diabetic retinopathy associated with the service-connected type 2 diabetes mellitus.  The Board finds that the weight of the evidence is against a finding that the diabetic retinopathy is at least 10 percent disabling.  See 38 C.F.R. § 4.79, Code 6006 (2016).  Code 6006 directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  In this case, the Veteran was seen yearly, and most recently in December 2016 (located in Virtual VA).  That exam, along with previous reports, showed that his visual acuity with vision correction was normal with the right eye being 20/20 and the left eye being 20/40.  The examiner recommended monitoring the Veteran's blood sugar to ensure no complications from the retinopathy.  There was no evidence showing incapacitating episodes during the previous 12 months.  There is no evidence on which to grant a compensable evaluation as the Veteran's visual acuity is normal, and the examiner noted no issues with the visual field.  Accordingly, there is no basis on which to establish a separate compensable evaluation based on visual acuity or incapacitating episodes.  38 C.F.R. §§ 4.3, 4.7.

Regarding any additional complications of diabetes mellitus, there is no evidence noted that the Veteran has peripheral neuropathy, any diabetic foot ulcers, skin diseases, or ulcerations leading to amputations.  There is no indication that he has bladder or bowel functional impairments or gastrointestinal related issues secondary to diabetes mellitus.  During the November 2014 VA examination, the examiner indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms.  

Based on the foregoing, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria.  Although the Veteran has been shown to require an oral hypoglycemic agent, and at times insulin, and a diet, he does not require a regulation of activities, which is a necessary component for a higher evaluation.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for his diabetes mellitus with mild diabetic neuropathy and erectile dysfunction.

Other Considerations

Entitlement to total rating based on individual unemployability due to service connected disabilities (TDIU) is also an element of a claim for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran did not appeal his claim for a TDIU that was denied by the RO in January 2015.  The evidence does not otherwise suggest that his PTSD and diabetes mellitus with erectile dysfunction and diabetic retinopathy prevents employability such that a derivative TDIU claim would be now raised (again).  Consistently, the VA examinations have shown findings that his service connected disabilities does not prevent employment.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).

Finally, the Veteran has not raised any other issues with respect to the increased rating claims, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






ORDER

An initial rating in excess of 30 percent for PTSD is denied.

A rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction and diabetic retinopathy is denied.



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


